Title: To George Washington from Benjamin Lincoln, 24 July 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                        24 July 1781
                     
                  
                  Genl Lincoln presents his most respectful compliments to his Excellency Genl Washington & beg to offer the following hints
                  The murders Robbing and disorder in our rear and on one flank point to the necessity of throwing out parties to prevent them—The inhabitants from incontestible evidence are aiding and abetting in these high hand offences and must I think be brought under certain regulations before they can be prevented they now conceal the low thieves & give to them the alarm that our party are out by blowing the Horn & other ways—I beg leave to suggest the following as a plan which in my opinion will add to Our peace & security.
                  That the inhabitants be possed of certain credentials received from Head quarters or by such persons shall be appointed by your Excellcy to give them by which they may be distinguished from our more open enemies—That blowing the Horn, & ringing of Cow bells, making fires by which a smoke may be seen at a distance raising signals on poals hanging out signals at  or other buildings or in any other notify the enemy of our approach shall denominate such persons inimical and be the ground of their removal.  That a  Captain well acquainted with the country with 50 men be thrown into & scout in our rear to remain at least a 7 days before they be relieved that a like number & for the same time be thrown on our left to scout between that and the Sound in conjunction with Gen. waterbury men that these parties appointed by the several Divisions in rotation and that it be an injunction on the Maj. Generals to select proper offcr & men for this purpose That Colo. Scammel detach in front & as far as  Hill in certain proportion of his men that all the party be enjoined never to remain more than ten hours in one position and that on no account what ever they remain the night where they appear in the afternoon & evening vigilance &  will secure the party & give  & quiet  to our camp.
                  
               